Opinion issued March
29, 2012.
 

 
 
 
 
 
In The
Court of Appeals
For The
First District of
Texas
 


















 

NO. 01-10-00705-CV
____________
 




SALVADOR
BARAJAS, Appellant
 
V.
 
NANCY CERDA, Appellee
 
 
On Appeal from the 257th District Court
Harris County, Texas
Trial Court Cause No. 2009-07758
 
 

MEMORANDUM OPINION




Appellant
Salvador Barajas attempts
to appeal from the trial court’s judgment signed February 13, 2009.  
Generally,
a notice of appeal is due within thirty days after the judgment is signed.  See
Tex. R. App. P. 26.1(a)(1).  Here, the trial court signed the final
judgment on February 13, 2009.  Appellant’s
notice of appeal was due by March 16, 2009. 
The record shows that appellant filed his notice of appeal on August 11,
2010, nearly 17 months past the deadline. 
See Tex. R. Civ. P. 329b(a).  Appellant’s notice of appeal was untimely
filed.  Without a timely filed notice of
appeal, this Court lacks jurisdiction over the appeal. See Tex. R. App. P.
25.1.
On November
23, 2011, we notified appellant that his appeal was subject to dismissal for
want of jurisdiction unless, by December 13, 2011, he filed a response showing
grounds for continuing the appeal. 
Appellant did not respond. 
Accordingly,
we dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a),
43.2(f).  We dismiss any other pending motions as moot.  
PER CURIAM
 
Panel consists of Chief Justice Radack and Justices
Higley and Brown.